Citation Nr: 0520826	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a scar, postoperative 
residuals excision of plantar warts, left foot, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from November 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received by VA in May 2005, the veteran 
asserted that he suffers from neurological disability 
associated with his service-connected left foot scars.  The 
Board notes that the October 2004 VA examinations of the 
scars and feet did not contain any findings, negative or 
positive, concerning neurological disability that may or may 
not be associated with the veteran's left foot scar 
disability.  The Board finds that the veteran should be 
offered another VA examination for the purpose of determining 
the current severity of his left foot scar disability.

The record also shows that a VA outpatient treatment record 
dated in April 2005 was received in conjunction with the 
veteran's May 2005 statement.  The April 2005 treatment 
record is pertinent to the issue on appeal and has been added 
to the file subsequent to the March 2005 supplemental 
statement of the case.  As there is no waiver of initial RO 
consideration of this new evidence, the Board is not able to 
consider the additional evidence without having to remand the 
case to the RO.

Accordingly, the case is hereby REMANDED for the following:

1.  All pertinent VA medical records 
dated subsequent to April 2005 should be 
made of record.

2.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his left foot scar 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner is requested to specifically 
state whether the veteran's left foot 
scar disability involves any neurological 
symptomatology.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




